Judgment, Supreme Court, Bronx County (Frank Diaz, J., at suppression hearing; Gerald Sheindlin, J., at plea and sentence), rendered April 4, 1991, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 4 years to life, unanimously affirmed.
Defendant’s contention that suppression should have been granted because the warrantless police entry of his apartment was neither consented to nor justified by exigent circumstances is unpreserved for appellate review as a matter of law (see, People v Dancey, 57 NY2d 1033), and we decline to review it in the interest of justice. If we were to reach the issue, we would agree with the hearing court that the warrantless entry and seizure of contraband in plain view was justified by exigent circumstances, including a radio report of a man shot *267at the apartment in question, and the officers’ observation, from their vantage point outside the apartment after defendant had opened the door in response to their knocking, of a man inside the apartment holding a gun (see, People v Mato, 160 AD2d 435, lv denied 76 NY2d 988). Concur — Rosenberger, J. P., Ellerin, Asch, Nardelli and Williams, JJ.